Citation Nr: 1012987	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim of service connection for arthritis of the 
joints, claimed as secondary to service-connected 
furunculosis. 

2.  Whether new and material evidence had been received to 
reopen a claim of service connection for cardiovascular 
disease, to include coronary artery disease (CAD), 
hypertension (HTN), and residuals of myocardial infarctions 
(MIs).

3.  Whether new and material evidence had been received to 
reopen a claim of service connection for a prostate 
disorder, claimed as secondary to service-connected 
furunculosis.  

4.  Whether new and material evidence had been received to 
reopen a claim of service connection for venereal disease.  

5.  Entitlement to service connection for venereal warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to February 
8, 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a January 2010 Travel Board hearing 
before the undersigned Veterans law Judge in Albuquerque, 
New Mexico.  A transcript of the hearing is associated with 
the claims file.  


FINDINGS OF FACT

1.  A February 2006 Board decision denied service connection 
for arthritis of the shoulders and left knee, claimed as 
secondary to service-connected furunculosis with scars.  

2.  The evidence received since the February 2006 Board 
decision, when considered together with the evidence 
previously on file, does not relate to an unestablished fact 
and does not raise a reasonable possibility of claim 
substantiation as to the claim for service connection for 
arthritis of the joints. 

3.  An rating action of April 2004 denied service connection 
for venereal disease, a heart attack, and a prostate 
disorder; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
filed a Notice of Disagreement in June 2004 but did not 
perfect an appeal of the adverse determination by filing a 
Substantive Appeal after being furnished a Statement of the 
Case in November 2004.  That decision is final.  

4.  The evidence received since the rating action of April 
2004, when considered together with the evidence previously 
on file, does not relate to an unestablished fact and does 
not raise a reasonable possibility of claim substantiation 
as to the claims for service connection for cardiovascular 
disease, to include CAD, HTN, and residuals of MIs; a 
prostate disorder; and venereal disease.  

7.  Venereal warts, first shown years after service, are 
unrelated to disease, injury, or event of service origin; 
and current venereal warts are not caused or aggravated by 
service-connected furunculosis.  


CONCLUSIONS OF LAW

1.  The decision of the Board in February 2006, denying 
service connection for arthritis of the shoulder and left 
knee is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1104 (2009).  

2.  The additional evidence presented since the Board 
decision of February 2006 is not new and material and the 
claim of service connection for arthritis of the joints is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).   

3.  The unappealed rating action of April 2004, which denied 
service connection for venereal disease, a heart attack, and 
a prostate disorder and of which the Veteran was notified 
but from which he did not perfect an appeal, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2009).  

4.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for cardiovascular disease, to include 
CAD, HTN, and residuals of MIs; a prostate disorder; and 
venereal disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 

5.  Venereal warts were not incurred or aggravated during 
service and are not proximately due to or aggravated by 
service-connected furunculosis.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant the 
initial unfavorable adjudication of: (1) any information and 
medical or lay evidence needed to substantiate the claim, 
and (2) what portion thereof VA will obtain, and (3) what 
portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with pre-adjudication VCAA 
notice by letter, dated in February 2008, prior to the RO 
denying reopening in May 2008 of claims for service 
connection for venereal disease, arthritis of joints as 
secondary to service-connected furunculosis, cardiovascular 
disease, and a prostate disorder.  He was notified of the 
reasons for the prior denials of those claims.  He was again 
provided VCAA notice by RO letter in August 2008 prior to 
the October 2008 RO denial of service connection for 
venereal warts.  

The Veteran was notified of the evidence needed to 
substantiate claims of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease 
during service.  He was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records 
or authorize VA to obtaining private medical records on his 
behalf.  VCAA notices in February and August 2008 also 
notified him of the law and regulations governing the awards 
of effective dates and disability ratings, in compliance 
with the holding in Dingess, Id.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); Kent v. Nicholson, 20 Vet. App. 1 
(2006); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the five elements of a service connection claim), 
aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 
(C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support 
of the claims.  The Veteran's service treatment records 
(STRs) are on file and the RO previously provided the 
Veteran with copies of the STRs in January 2004 and February 
2007.  His VA treatment records are on file.  Also, all 
available private clinical records are on file.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2010.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for a skin 
disorder.  38 U.S.C.A. § 5103A(d) (West 2000). See McLendon 
v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006).  

As to the applications to reopen claims for service 
connection, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is first presented and that is not the 
case here.  Generally see 38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, inasmuch as he has not identified any 
additionally available evidence for consideration in his 
appeal.  So, the Board concludes that there has been full 
VCAA compliance.  



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
the showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  However, not 
every manifestation of joint pain, abnormality of heart 
action or heart sounds, in service will permit service 
connection for, respectively, arthritis or disease of the 
heart, first shown as a clear-cut clinical entity at some 
later date.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis and cardiovascular disease, if 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

New and Material Evidence Claims

In February 2006 the Board denied service connection for 
arthritis of the shoulder and left knee.  A final Board 
decision subsumes all prior rating actions which addressed 
the issue on the merits and the claim may not thereafter be 
reopened and allowed on the same factual basis; rather new 
and material evidence must be presented to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 20.1104, 20.1105.  

In a rating decision in April 2004, the RO denied the 
Veteran's claim of service connection for venereal disease, 
a heart attack, and a prostate disorder.  After the Veteran 
was provided notice of the decision, he initiated an appeal 
by filing a Notice of Disagreement (NOD) in June 2004 and 
the RO then issued a Statement of the Case in November 2004.  
However, he failed to perfect the appeal by filing a 
Substantive Appeal.  Generally see 38 C.F.R. §§ 20.200 (what 
constitutes an appeal), 20.302(a) and (b) (filing time for 
an NOD and Substantive Appeal), and 20.1103 (a rating 
decision from which there is an unperfected appeal is final) 
(2009).  That decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In 2007 the Veteran applied to reopen the claims of service 
connection.  

A claim will be reopened and re-adjudicated on the merits 
only if new and material evidence is presented.  38 U.S.C.A. 
§ 5108.  The Board must review the evidence submitted since 
the prior final denials to determine whether there is new 
and material evidence to reopen, regardless of how the RO 
ruled on that matter, because reopening is jurisdictional.  
If there is new and material evidence, the claims are then 
re-adjudicated on the merits.  38 U.S.C.A. § 5108; Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
ultimate weight to be accorded evidence is a question of 
fact to be determined after a claim is reopened and based on 
all of the evidence on file.  Id. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Evidence Previously Considered

The Veteran's STRs are negative for complaints or treatment 
for heart disease, arthritis, prostate disorder, and a skin 
condition other than furunculosis.  Specifically, the 
service pre-induction examination in January 1953 was 
negative for pertinent disability.  His blood pressure was 
122/72.  

In April 1954 the Veteran had venereal warts but a smear was 
negative.  He was given medication in May 1954 for venereal 
warts.  Another smear in August 1954, when the Veteran had 
no discharge, was also negative.  In September 1954 it was 
noted that he had a phobia about venereal disease, and a 
urine sample was negative.  In September and October 1954 he 
had pain in his penis but another smear was negative and it 
was again noted that he had a phobia about venereal disease.  
In November 1954 he had a burning sensation upon urination.  
He was treated for recurrent furuncles on his right leg in 
December 1954, when a urine test was negative, which were 
incised and drained.  In January 1955 furunculosis with 
secondary infection was noted.  

The February 1955 examination for service separation was 
negative.  His blood pressure was 114/70.  

The Veteran underwent VA hospitalization from February 15th 
to May 1955.  At admission he had abscesses on his thigh and 
scrotum of 4 days duration.  He stated that he developed a 
urethral discharge while in Japan in 1954 and although a 
smear was then negative, the discharge continued and the 
installation of potassium permanganate, intra-urethrally, 
was prescribed.  This stopped the discharge but he continued 
to have pain and burning on urination until the present 
illness began.  In December 1954 he was injected with 
penicillin for boils on his thighs but the urethral 
discharge began again, although the pain and burning on 
urination disappeared.  The boils were incised and drained, 
and eventually the urethral discharge stopped.  On 
examination his blood pressure was 120/80.  His heart was 
normal in size and heart sounds were regular.  There was no 
murmur.  There was a red indurated mass on the scrotum, just 
inferior to the base of the penis with a very small opening 
in the center exuding bloody pus.  The prostate was 
negative.  However, he was seen on two occasions by the 
Urologic service and on February 25, 1955, the diagnosis was 
chronic prostatitis, which had subsided on antibiotics.  No 
further treatment was indicated but was advised to see a 
private physician for antibiotics and prostatic massage 
should his symptoms recur "which in all probability they 
will."  When seen again by the Urologic service in April 
1955 his prostate was enlarged and the diagnosis was again 
chronic prostatitis.  The discharge diagnoses were 
furunculosis caused by hemolytic micrococcus, treated and 
improved, and chronic prostatitis, cause underdetermined, 
treated and improved.  

On VA examination in March 1956 the Veteran complained of 
pain in his heart and trouble urinating.  On examination his 
blood pressure was 110/74 and no furuncles were found, only 
several well healed scars on the veteran's thighs and back.  
A chest X-ray revealed an essentially normal appearing 
heart.  

The Veteran was hospitalized at the St. Joseph's Hospital in 
March 1995 for chronic obstructive pulmonary disease (COPD).  
A chest X-ray revealed mild prominence of the ascending 
aorta but the cardiac silhouette was normal.  The pertinent 
discharge diagnoses were CAD, HTN, prostate nodule, and 
benign prostatic hypertrophy.  These same diagnoses were 
reported at discharge from hospitalization at that facility 
in June 1997.  It was reported that he had had a cardiac MI 
in 1978.  His past medical history included degenerative 
joint disease.  

Private clinical records from 1994 to 1996 reveal In April 
1996 the assessments included degenerative joint disease of 
the shoulders.  In November 1966 the Veteran was worried 
that his prostate problem was related to his venereal 
infection during service.  In March 1996, he complained of 
an itchy leg rash.  On examination he had an eczematous 
appearing rash on the lower extremities.  The diagnosis was 
eczema, which was treated with ointment. 

The Veteran was notified in November 2002 of a rating 
decision that month which, in pertinent part, denied service 
connection for arthritis of the joints, and numbness and 
rash of the legs.  He appealed that decision, which was 
upheld in a February 2006 Board decision. 

VA outpatient treatment records reflect that in March 1999 
there was a diagnosis of degenerative joint disease of the 
shoulders and a knee.  In March 2000 the Veteran complained 
of numbness in the legs.  Examination revealed no rash on 
his legs at that time.  The diagnosis was lateral femoral 
cutaneous neuropathy.  Further treatment records reveal a 
diagnosis of peripheral nerve disease and stasis dermatitis.  
In December 2000 he had a rash.  The diagnosis was bilateral 
stasis dermatitis with no ulceration.  In July 2001 he had 
draining scrotal folliculitis.  

On VA examination in July 2002 the Veteran complained that 
he might have a new boil appearing on his right calf.  
Examination revealed no active dermatitis or furunculosis.  
On the left lateral thigh there were two 1.5 cm. circular 
depressed scars and one 1.5 cm. depressed circular scar on 
the medial aspect.  On the right lateral thigh, there was a 
1 cm. hyperpigmented area, and on the medial left ankle 
there were two 1.5 cm. circular depressed scars.  There was 
also a brownish discoloration of the anterior shin areas, 
with excoriations visible on the right lower shin.  There 
was no ulceration, exfoliation or crusting and no associated 
systemic or nervous manifestations.  Examination of the 
right calf revealed clear skin.  The diagnosis was 
furunculosis, recurring, involving the bilateral lower 
extremities with residual scarring; negative for furuncles 
at this time, as well as stasis dermatitis, bilateral lower 
extremities, symptomatic. 

In September 2002, a medical opinion was requested as to 
whether it was at least likely as not that the Veteran's 
claimed arthritis of unspecified joints, numbness of the 
legs, and a rash on the legs were related to his service 
connected furunculosis with scarring.  After conducting a 
full review of the Veteran's C-file, the VA examiner 
concluded that none of these claimed disorders was at all 
likely to be secondary to the service-connected 
furunculosis.  With respect to his bilateral leg rash, it 
was previously diagnosed as stasis dermatitis, and it was 
unlikely that the stasis dermatitis was related to or 
secondary to the furunculosis; rather, the furunculosis was 
most likely an independent and coincidental condition.  

VA outpatient treatment records also show that in May 2003 
the Veteran reported that when he was discharged from active 
service he had arthritis in the shoulders, a skin condition 
on his legs, and trouble urinating from venereal disease 
that he thought was never cured.  

The Veteran was notified in April 2004 of a rating decision 
that month which denied service connection for venereal 
disease, a heart attack, benign prostatic hypertrophy with 
nodular prostate (claimed as enlarged prostate and trouble 
urinating).  The Veteran appealed that decision by filing an 
NOD in June 2004 but after the RO issued an SOC in November 
2004 he did not perfect the appeal by filing a Substantive 
Appeal.  

However, during that appeal the Veteran testified before a 
Decision Review Officer in January 2004.  The service 
representative stated that the Veteran contended that he 
incurred venereal disease during service which was the root 
cause of his now service-connected furunculosis and the 
disabilities, arthritis and stasis dermatitis, for which he 
was claiming service connection as secondary to 
furunculosis.  The Veteran testified that he had arthritis 
in his legs.  His arthritis had started in the 1960s and 
eventually he developed arthritis in his shoulders.  He had 
discovered through reading that arthritis was a late 
complication of venereal disease.  He submitted color 
photographs depicting a skin condition affecting his legs.  
He now has a rash on his back but it had not spread to his 
groin.  The urinary problem for which he was hospitalized in 
1955 had never cleared up, and he had taken pills for an 
enlarged prostate.  He believed that his inservice venereal 
disease had spread to his prostate.  Just as a physician had 
predicted during his VA hospitalization in 1955 he had 
continued to have prostate problems, although he had not had 
pain, just difficulties with urination.  He believed that 
his inservice venereal disease had spread all over his body, 
to include his prostate.  He did not know what type of 
venereal disease he had incurred during active service.  He 
felt he should have been tested for venereal disease when in 
Korea and that during his VA hospitalization in 1955 he 
should have been tested for a venereal disease, and he felt 
that it was still going on in his body.  When asked if he 
had ever been diagnosed with a venereal disease, he replied 
that he had told a physician that he had trouble with his 
penis.  Two years ago he had had a boil, on his testicle, 
drained.  He had read in a medical book that venereal 
disease could cause heart trouble.  

A February 2006 Board decision denied service connection for 
arthritis of the shoulders and left knee and denied service 
connection for stasis dermatitis, claimed as numbness and 
rash on the legs, both claimed as secondary to service-
connected furunculosis with scars.  

Additional Evidence

On file are VA outpatient treatment records from 2006 to 
2008.  These reflect treatment for arthritis of the 
Veteran's shoulders, cardiovascular disease, and skin 
disease.  X-rays in April 2007 confirmed the presence of 
degenerative disease in both shoulders. 

On VA dermatology examination in March 2008, to determine 
the severity of the service-connected furunculosis, the 
Veteran's medical records were reviewed.  He presented 
photos, which he stated were taken in February, of active 
lesions and generalized dermatitis with involvement of the 
upper and lower extremities, and back.  It was noted that he 
had recurring furuncles on his lower legs and elbows, which 
had started to resolve since the photos taken in February.  
He had been treated for chronic dermatitis in the last 12 
months.  On examination he had a few healing lesions on both 
lower legs, below the knees, and both arms.  The diagnosis 
was chronic dermatitis of the upper arms and lower legs with 
healing furuncles on the legs, as well as tinea pedis and 
unguium.  

At the January 2010 travel Board hearing the Veteran 
testified that he developed boils due to his service-
connected furunculosis during service which also required 
hospitalization immediately after service discharge.  He no 
longer received treatment for boils but received treatment 
for his skin.  Page 3 of the transcript.  He had venereal 
disease during service but after military service, when 
working for the railroad, he developed another skin 
condition.  He had been treated in March 2008 for 
furunculosis.  Page 4.  His venereal disease and warts had 
started during service, followed by boils, but he had not 
been treated for the venereal disease and was only given 
some medication for his venereal warts.  Thus, during 
service he had boils, venereal disease, and warts.  Page 5.  
After service there were attempts to drain his boils.  Page 
6.  He felt that his venereal disease was related to his 
warts.  Page 7.  He no longer got boils but did have 
bleeding of the skin on his legs and pain in his legs.  Page 
8.  He had numbness of his legs but had no warts or boils on 
any other part of his body.  His inservice boils were on his 
legs but not his genitalia.  Page 9.  He had gotten a 
venereal disease during service from a prostitute while on 
leave in Japan, following which he had pain on urination.  
Page 10.  He had sought treatment and was given medication, 
an ointment, for venereal warts but he never received any 
injection or pills for treatment of the venereal disease.  
Page 11.  This included not being given any antibiotics.  
Upon returning from overseas he had trouble urinating and he 
had been checked for venereal disease but all that was done 
was to pull a tube through his penis.  Thereafter, he was 
never told anything about his venereal disease.  The tube 
was pulled through his penis at a VA Medical Center in 
Albuquerque upon his discharge from active service.  Page 
12.  

The Veteran testified that he did not know exactly when his 
heart problems started but he thought that he had had a 
heart attack during active service.  He had been 
hospitalized after service for a heart attack.  He did not 
think that his heart disease was related to his warts but 
that it was related to his venereal disease.  Pages 13 and 
14.  He no longer had any heart problems.  Page 15.  He had 
had only one heart attack and that was in about 1970.  He 
had not noticed any type of rapid heart beat during service.  
Page 20.  

The Veteran testified that he had painful urination during 
service and was not taking medication for an enlarged 
prostate.  Page 15.  The service representative stated that 
the Veteran had filed a claim for prostatitis in 1955, and 
the Veteran stated that he was still having problems with 
his prostate in the form of trouble urinating.  He had been 
taking medication for this for a long time.  Page 16.  

As to arthritis, the Veteran testified that an MRI had 
revealed that he now had arthritis in all the joints in his 
body.  He was now diagnosed with rheumatoid arthritis.  He 
had had pain in his joints during military service.  Page 
18.  He also testified that he had no pain in his joints 
during service but was currently diagnosed with rheumatoid 
arthritis.  Page 20.  

Reopening Analysis

Cardiovascular disease, to include CAD, HTN, and residuals 
of MIs; a Prostate disorder; and Venereal disease

In essence, the additional evidence received since the April 
2004 RO denial consists of updated VA outpatient records and 
the Veteran's testimony.  

However, the updated VA outpatient records are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).  

Additionally, the Veteran's testimony is that he has 
recently been diagnosed as having rheumatoid arthritis.  
However, there is nothing in his testimony or in the 
evidentiary record as a whole which would relate any 
recently diagnosed rheumatoid arthritis to his military 
service, including any joint pain during service.  This is 
true even in light of his recent testimony that he had joint 
pain during service because 38 C.F.R. § 3.303(b) provides 
that not every manifestation of joint pain in service will 
permit service connection for arthritis first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

Otherwise, the Veteran's testimony adds nothing which would 
serve as new and material evidence to reopen the claims but 
merely restates the essence of his statements contained in 
the earlier statements which he submitted and his testimony 
in 2004 before a Decision Review Officer.  

Accordingly, the additional evidence is not new and in the 
absence of new and material evidence, the application to 
reopen the claims for service connection must be denied.  

In the determination of whether a claim should be reopened 
the benefit-of-the-doubt standard does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

Venereal Warts

The Veteran has a single and isolated episode of venereal 
warts in 1954 during his active service.  This was treated 
with medication and, thereafter, there is no evidence that 
he continued to have these venereal warts or had any 
recurrence of venereal warts.  Rather, at the travel Board 
hearing he testified that he did not now have any warts on 
his body.  

Accordingly, the Board can only conclude that the isolated 
episode of venereal warts in 1954 was acute and transitory 
and, after treatment with ointment, resolved without 
residual disability.  

This being the case, the claim for service connection for 
venereal warts must be denied because the preponderance of 
the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.); see, 
too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  






ORDER

Since new and material evidence has not been presented to 
reopen the claims, service connection for cardiovascular 
disease, to include CAD, HTN, and residuals of MIs; a 
prostate disorder; and venereal disease is denied.

Service connection for venereal warts is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


